Case 1:21-cv-22008-JEM Document 1 Entered on FLSD Docket 05/31/2021 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                           CASE NO.:

                                       )
 LISSET INFANTE and all others similarly
 situated under 29 U.S.C. 216(b),      )
                                       )
               Plaintiff,              )
       vs.                             )
                                       )
                                       )
 CONCEPT HEALTH SYSTEMS INC. and )
 EDWARD MCGOWAN,                       )
                                       )
              Defendants.              )
 _____________________________________ )



    COMPLAINT UNDER 29 U.S.C. 201- 216 OVERTIME WAGE VIOLATIONS AND
         RETALIATION UNDER 29 USC 215(A)(3) AND 29 U.S.C. 216(B)

    Plaintiff, LISSET INFANTE, on behalf of herself and all others similarly situated under 29

 U.S.C. 216(b), through undersigned counsel, files this Complaint against Defendants, CONCEPT

 HEALTH SYSTEMS INC. and EDWARD MCGOWAN, jointly and severally, and alleges:

 1. This is an action arising under the Fair Labor Standards Act 29 U.S.C. §§ 201-216.

 2. The Plaintiff was a resident of Miami-Dade County, Florida at the time that this dispute

    arose.

 3. The Defendant CONCEPT HEALTH SYSTEMS INC., is a company that regularly transacts

    business within the Southern District of Florida. Upon information and belief, the Defendant

    Corporation was the FLSA employer for Plaintiff’s respective period of employment (“the

    relevant time period”).

 4. The individual Defendant EDWARD MCGOWAN is a corporate officer and/or owner and/or

    manager of the Defendant Corporation who ran the day-to-day operations of the Corporate

    Defendant for the relevant time period and was responsible for paying Plaintiff’s wages for
                                             1 of 6
Case 1:21-cv-22008-JEM Document 1 Entered on FLSD Docket 05/31/2021 Page 2 of 6




    the relevant time period and controlled Plaintiff’s work and schedule and was therefore

    Plaintiff’s employer as defined by 29 U.S.C. 203 (d).

 5. All acts or omissions giving rise to this dispute took place in Miami-Dade County.

                  COUNT I. FEDERAL OVERTIME WAGE VIOLATION


 6. This action arises under the laws of the United States. This case is brought as a collective

    action under 29 USC 216(b). It is believed that the Defendants have employed several other

    similarly situated employees like Plaintiff who have not been paid overtime and/or minimum

    wages for work performed in excess of 40 hours weekly from the filing of this complaint

    back three years.

 7. This Court has jurisdiction pursuant to 28 U.S.C. § 1331 as this case is brought pursuant to

    The Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (section #216 for jurisdictional

    placement).

 8. 29 U.S.C. § 207 (a) (1) states, "Except as otherwise provided in this section, no employer

    shall employ any of his employees who in any workweek is engaged in commerce or in the

    production of goods for commerce, or is employed in an enterprise engaged in commerce or

    in the production of goods for commerce, for a workweek longer than forty hours unless such

    employee receives compensation for his employment in excess of the hours above specified

    at a rate not less than one and one-half times the regular rate at which he is employed.”

 9. Plaintiff worked for Defendants as a program therapist from on or about July 22, 2019

    through to May 2021. Included in her job duties were providing individual and group

    therapy, counseling services and other behavioral health interventions all under direct

    supervision of a qualified supervisor. Plaintiff was unable to make independent diagnosis,

    complete or sign off on “Baker Acts” amongst other things. Plaintiff is licensed as a
                                               2 of 6
Case 1:21-cv-22008-JEM Document 1 Entered on FLSD Docket 05/31/2021 Page 3 of 6




    Registered Mental Health Counselor Intern as opposed to a Licensed Mental Health

    Counselor which would require no supervision at all. As an intern or “RMHCI”, Plaintiff’s

    work was predominantly routine in nature and involved little to no discretion related to

    meaningful decisions for the “therapy” Plaintiff rendered while employed by Defendants.

 10. Defendants’ business activities involve those to which the Fair Labor Standards Act applies.

    Both the Defendants’ business and the Plaintiff’s work for the Defendants affected interstate

    commerce for the relevant time period. Plaintiff’s work for the Defendants affected interstate

    commerce for the relevant time period because the materials and goods that Plaintiff used on

    a constant and/or continual basis and/or that were supplied to her by the Defendants to use on

    the job moved through interstate commerce prior to and/or subsequent to Plaintiff’s use of

    the same. The Plaintiff’s work for the Defendants was actually in and/or so closely related to

    the movement of commerce while he worked for the Defendants that the Fair Labor

    Standards Act applies to Plaintiff’s work for the Defendants.

 11. Additionally, Defendants regularly employed two or more employees for the relevant time

    period who handled goods or materials that travelled through interstate commerce, or used

    instrumentalities of interstate commerce, thus making Defendant’s business an enterprise

    covered under the Fair Labor Standards Act.

 12. Upon information and belief, the Defendant Corporation had gross sales or business done in

    excess of $500,000 annually for the year 2019 and 2020.

 13. Upon information and belief, the Defendant Corporation’s gross sales or business done is

    expected to exceed $125,000 for the first three months of the year 2021 and is expected to

    exceed $500,000 for the year 2021.




                                              3 of 6
Case 1:21-cv-22008-JEM Document 1 Entered on FLSD Docket 05/31/2021 Page 4 of 6




 14. Between the period of on or about July 22, 2019 through to on or about December 31, 2019,

    Plaintiff worked an average of 50 hours a week for Defendants and was paid $20.19 per hour

    for 40 hours per week only according to the paystubs/paychecks Plaintiff received. Plaintiff

    was never paid for her hours worked in excess of 40 per week as required by the Fair Labor

    Standards Act and therefore Plaintiff claims the time and a half-time overtime rate for each

    hour worked above 40 in a week.

 15. Between the period of on or about January 1, 2020 through to on or about December 31,

    2020, Plaintiff worked an average of 45 hours a week for Defendants and was paid $20.19

    per hour for 40 hours per week only according to the paystubs/paychecks Plaintiff received.

    Plaintiff was never paid for her hours worked in excess of 40 per week as required by the

    Fair Labor Standards Act and therefore Plaintiff claims the time and a half-time overtime rate

    for each hour worked above 40 in a week.

 16. Between the period of on or about January 1, 2021 through to on or about April 7, 2021,

    Plaintiff worked an average of 42 hours a week for Defendants and was paid $20.19 per hour

    for 40 hours per week only according to the paystubs/paychecks Plaintiff received. Plaintiff

    was never paid for her hours worked in excess of 40 per week as required by the Fair Labor

    Standards Act and therefore Plaintiff claims the time and a half-time overtime rate for each

    hour worked above 40 in a week.

 17. Defendants willfully and intentionally refused to pay Plaintiff overtime wages as required by

    the Fair Labor Standards Act as Defendants knew of the overtime requirements of the Fair

    Labor Standards Act and recklessly failed to investigate whether Defendants’ payroll

    practices were in accordance with the Fair Labor Standards Act. Defendants remain owing

    Plaintiff these wages since the commencement of Plaintiff’s employment with Defendants

                                               4 of 6
Case 1:21-cv-22008-JEM Document 1 Entered on FLSD Docket 05/31/2021 Page 5 of 6




    for the time period specified above.

    Wherefore, the Plaintiff requests double damages and reasonable attorney fees from

 Defendants, jointly and severally, pursuant to the Fair Labor Standards Act as cited above, to be

 proven at the time of trial for all overtime wages still owing from Plaintiff’s entire employment

 period with Defendants or as much as allowed by the Fair Labor Standards Act along with court

 costs, interest, and any other relief that this Court finds reasonable under the circumstances. The

 Plaintiff requests a trial by jury.


        COUNT II: RETALIATION UNDER 29 USC 215(A)(3) AND 29 U.S.C. 216(B)

 18. Plaintiff, by and through undersigned counsel, re-adopts Paragraphs 1-17 above and further

    states the following.

 19. On May 3, 3021, the undersigned reached out to Defendant’s in house counsel regarding

    resolution to Plaintiff’s FLSA wage claim and emailed a draft FLSA overtime complaint to

    counsel for Defendants at that time.

 20. Thereafter, on May 19, 2021, Plaintiff was terminated by Defendants.

 21. The harassment and/or termination of the Plaintiff as discussed above is in direct violation of

    29 U.S.C. 215 (A)(3) because the motivating factor for said termination was Plaintiff’s

    demand for her legally mandated overtime wages and, as a result, Plaintiff has been

    damaged.

    Wherefore, the Plaintiff requests judgment against the Defendants, jointly and severally, for

 attorney’s fees, costs and liquidated damages, emotional distress and humiliation and pain and

 suffering, back wages, as well as all other damages recoverable by law 29 U.S.C. 216(B) and

 U.S.C. 215 (A)(3). Plaintiff requests a trial by Jury.



                                               5 of 6
Case 1:21-cv-22008-JEM Document 1 Entered on FLSD Docket 05/31/2021 Page 6 of 6




                                              Respectfully Submitted,

                                              J.H. Zidell, Esq.
                                              J.H. Zidell, P.A.
                                              Attorney For Plaintiff
                                              300 71st Street, Suite 605
                                              Miami Beach, Florida 33141
                                              Tel: (305) 865-6766
                                              Fax: (305) 865-7167
                                              Email: ZABOGADO@AOL.COM

                                              By:__/s/ J.H. Zidell__________
                                                     J.H. Zidell, Esq.
                                                 Florida Bar Number: 0010121




                                     6 of 6
